Citation Nr: 1748620	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-00 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for left shoulder acromioclavicular degenerative arthritis for the period prior to January 16, 2014, and in excess of 30 percent for the period beginning on January 16, 2014.

2.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active duty service from November 1971 to January 1972.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the RO. 

During the course of the appeal, in a February 2014 rating decision, the RO increased the disability rating of the service-connected left shoulder disorder to 30 percent effective from January 16, 2014.  The current staged ratings do not represent the maximum disability ratings assignable for this disability, and the Veteran has not indicated that the current staged ratings are the maximum he is seeking.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

The Board remanded the case in July 2013 and May 2014 for additional development of the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the period of appellate review prior to January 16, 2014, the Veteran's left shoulder disability is shown to have been productive of a disability picture involving no more than moderate deformity of the humerus.

2.  Since January 16, 2014, the Veteran's left shoulder disability is shown to have been productive of a disability picture involving no more than limitation of motion to 25 degrees from the side with functional effects involving pain and other limitations affecting his daily life at work and home.

3.  Since January 16, 2014, but not earlier, the Veteran's combined service-connected disability picture met the schedular requirements for award of a TDIU and is shown to have prevented him from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a disability rating in excess of 20 percent for left shoulder acromioclavicular degenerative arthritis, prior to January 16, 2014, and in excess of 30 percent beginning therefrom, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.55, 4.59, 4.71a (2016).

2.  The criteria for the assignment of a total rating based on individual unemployability due to service-connected disability are met beginning January 16, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in October 2010, which was sent prior to the May 2011 rating decision on appeal.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014 (VA is authorized to provide notice under § 5103(a) before a claim is filed, including on the standard application forms); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

Here, VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  Also, all sufficiently identified VA and private treatment records during the appeal period are of record.  He did not identify and authorize VA to obtain any other relevant information.  

Furthermore, VA examinations have been conducted, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014).  To the extent the most recent examination is incomplete due to the Veteran "defer[ring]" to conduct range of motion testing, this is nonprejudicial because the Veteran is assigned the highest possible schedular rating for limitation of motion during that time period.  There is also no indication that his symptoms have materially increased in severity since the last VA examination conducted in July 2017 disability.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

In March 2014 and June 2014 statements, the Veteran called into question the accuracy of the 2010 and 2014 VA examination reports.  He felt that the examiners did not treat him fairly, or properly account for his pain levels.  Plus, according to the Veteran, the November 2010 VA examiner asked him too many personal questions.  The Board cannot account for this perception of the examiners' behaviors.  The examination reports, except as explained herein below, obtain the relevant findings and do not present any obvious signs of a biased examination.  Accordingly, this is no basis to remand the claims for further development.    

Finally, the Veteran has consistently denied flare-ups.  Therefore, a VA examination pursuant to Sharp is not needed.  See Sharp v. Shulkin, No. 16-1385, 2017 U.S. App. Vet. Claims LEXIS 1266, at *10 (Vet. App. Sep. 6, 2017).  Relatedly, an April 2016 VA examination indicates that there was pain with weight-bearing, but did not provide any measurements of limitation of motion on weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  Nonetheless, a remand pursuant to Correia is not warranted as the Board previously remanded this case to get a VA examination, which was conducted in July 2017.  That VA examination shows that the Veteran did not wish to attempt the needed testing.  There is no reasonable basis to find that he might be willing to attempt this testing should the Board remand for a further examination.  Accordingly, no further remand for a new examination is needed.  

Accordingly, the evidentiary record appears to be complete.

The Board also finds that there was substantial compliance with the May 2014 Board remand directives.  Specifically, the Veteran underwent a VA examination in July 2017 to evaluate the severity of his condition and its effects on his employability.  This VA examination, as indicated, is adequate to evaluate the disability.  To the extent the Veteran wished to "defer[]" some parts of the testing during that examination, this does not render the examination inadequate as indicated (and explained in more detail herein below).  Finally, the matter was readjudicated in a September 2017 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

A.  Left Shoulder

The Veteran is seeking an increased rating for his left shoulder disability.  He filed a claim for increase in September 2010, which begins the period of appellate review now before the Board (plus consideration of the one-year look back period prior to the filing of that claim).  See Gaston v.  Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  This disability has been assigned a 20 percent rating prior to January 16, 2014, and a 30 percent rating beginning from that date.  

1.  Applicable Law

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


B.  Rating Schedule

The Veteran's disability has been assigned a disability rating under Diagnostic Code (DC) 5003-5202 of 38 C.F.R. § 4.71a prior to January 16, 2014, and a rating under DC 5201 since then.  The applicable rating schedule is set forth as follows:

  THE SHOULDER AND ARM
Rating

Major
Minor
5200   Scapulohumeral articulation, ankylosis of:


NOTE: The scapula and humerus move as one piece.


Unfavorable, abduction limited to 25° from side
50
40
Intermediate between favorable and unfavorable
40
30
Favorable, abduction to 60°, can reach mouth and head
30
20
5201   Arm, limitation of motion of:


To 25° from side
40
30
Midway between side and shoulder level
30
20
At shoulder level
20
20
5202   Humerus, other impairment of:


Loss of head of (flail shoulder)
80
70
Nonunion of (false flail joint)
60
50
Fibrous union of
50
40
Recurrent dislocation of at scapulohumeral joint.


With frequent episodes and guarding of all arm movements
30
20
With infrequent episodes, and guarding of movement only at shoulder level
20
20
Malunion of:


Marked deformity
30
20
Moderate deformity
20
20
5203   Clavicle or scapula, impairment of:


Dislocation of
20
20
Nonunion of:


With loose movement
20
20
Without loose movement
10
10
Malunion of
10
10
Or rate on impairment of function of contiguous joint.



3. Application of the Rating Schedule

(a) From 9/2010-1/16/2014

Prior to January 16, 2014, the Veteran was assigned a 20 percent rating under DC 5003-5202.  The hyphenated code signals that the rating was assigned on the basis of residual conditions under DC 5003, regarding arthritis, under the basic disease listed in DC 5202, regarding impairment of the humerus.  See 38 C.F.R. § 4.27.  This rating was assigned in a December 1994 rating decision based on evidence showing "obvious deformity of the acromioclavicular joint" with findings "consistent with a 20 percent evaluation." 

During the time period on appeal from September 2010 to January 2014, the relevant evidence consists of a November 2010 VA examination.  During that examination, the Veteran complained of a limited ability to use his left arm at or above shoulder level.  He could not work overhead with his left arm, and he also complained of pain, weakness, and stiffness.  His symptoms were constant and limited his ability to lift and carry or work with his arm at or above shoulder level.  He had difficulty pushing, pulling, grabbing, and gripping, and lifting activities were diminished.  He also had difficulty putting on long-sleeve shirts.

On physical examination, the November 2010 VA examiner found abduction to 80 degrees, forward flexion to 85 degrees, external rotation to 30 degrees, and internal rotation to 60 degrees.  There was no additional limitation of motion upon repetitive use.  There was objective evidence of pain, but no muscle atrophy, guarding, swelling, ankylosis.  X-rays showed degenerative changes and deformity and cortical irregularity of the distal clavicle with findings at the AC joint suggestive of old trauma; there was also a calcific density within the inferior glenohumeral joint, which may represent a loose body.  The VA examiner's diagnosis was degenerative arthritis in the AC joint and glenohumeral joints with residuals.  

Based on this examination, a higher rating under DC 5202 is not warranted.  The November 2010 VA examination showed an impairment of the humerus, but there was no fibrous union, nonunion, or loss of head of the humerus.  Thus, a higher rating is not warranted under DC 5202.  See 38 C.F.R. § 4.71a.  

Under DC 5200, based on the November 2010 VA examination, there was no ankylosis.  

Under DC 5201, the Veteran had flexion to 85 degrees and abduction to 80 degrees.  As neither of these ranges of motion more nearly approximate limitation of motion to 25 degrees from the side, a higher rating is not warranted under DC 5201.  See 38 C.F.R. § 4.71, Plate I.  

Under DC 5203, the Veteran had a deformity of the clavicle, but 20 percent is the highest rating assignable under DC 5203 for impairment of the clavicle.  

Furthermore, separate ratings under any of the alternative diagnostic codes is not warranted as the hyphenated rating, as in effect prior to January 16, 2014, is based on the collective symptoms associated with the condition.  There are not separate and distinct manifestations that can be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  Likewise, the current 20 percent rating, as assigned under the primary diagnostic code for arthritis, fully contemplates all functional loss due to flare-ups of pain, weakness, fatigability, lack of endurance, or incoordination in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Accordingly, a disability rating higher than 20 percent is not warranted prior to January 16, 2014.  

(2) From 1/16/2014

From January 16, 2014, the Veteran has been assigned a 30 percent rating under DC 5201.  The RO assigned this rating in a February 2014 rating decision on the basis of a VA examination on that date showing abduction to 30 degrees, which was consistent with limitation of motion of the arm to 25 degrees.  

The Board notes that the prior 20 percent rating under DC 5003-5202 was a protected rating as it had been in effect from January 1993 until changed in January 2014, which was greater than 20 years.  See 38 C.F.R. § 3.951.  Changing the diagnostic code from DC 5003-5202 to 5201 did not result in a reduction, however, as the Veteran's overall rating was not reduced.  To the contrary, his rating was increased.  Thus, the prior 20 percent rating need not be restored under § 3.951.  See Murray v. Shinseki, 24 Vet. App. 420, 424 (2011).  Moreover, there was not separate and distinct symptomatology that could be rated under both DCs 5201 and 5202.  

Under 5201, the Veteran is assigned the maximum 30 percent rating for limitation of motion of the minor side.  

Under DC 5200, there are VA examinations from January 2014, April 2016, and July 2017 showing that there was no ankylosis.  

Under DC 5202, the January 2014 VA examination shows that there was a deformity of the humerus involving arthritis, but not malunion of the humerus with at least moderate deformity (other than limitation of motion) or recurrent dislocation with frequent episodes and either guarding of all arm movements or guarding of movement only at shoulder level.  The January 2014 VA examination shows that there was "mild" degenerative arthritis seen on X-rays.  There was also no history of dislocation or guarding of the shoulder.  The January 2016 and July 2017 VA examinations likewise show that there was no loss of head (flail shoulder), nonunion (false flail shoulder), fibrous union of the humerus, or malunion of the humerus with moderate or marked deformity.  

Under DC 5203, the January 2014 VA examination shows that the Veteran had degenerative arthritis at the clavicle, but no dislocation, nonunion, or malunion.  The January 2016 and July 2017 VA examinations show an impairment of the clavicle involving arthritis, but there was no shoulder dislocation or other symptoms indicated.  (The VA examiners did not specifically state that this symptomatology was absent, but were asked in section 8 to identify all clavicular symptoms and did not indicate any such symptomatology.  Thus, it is reasonable to assume that such symptomatology was absent as it would have been recorded if present.  See, e.g., AZ, 731 F.3d at 1315-16, 1317-18.)

As it pertains to the July 2017 VA examination, it is important to highlight the VA examiner's comment that the Veteran "defers" much of the testing, especial range of motion testing.  It is not entirely clear from the examiner's use of the term "defers" whether the Veteran was medically unable to do the range of motion testing due to the severity of his condition or whether he was simply electing not to cooperate with the examination.  The earlier VA examination in January 2014 indicated that left shoulder range of motion was accompanied by pain behavior that seemed exaggerated and not objective.  The VA examiner found that the Veteran's effort and cooperation were marginal and not reflecting the functional status of the left shoulder. Other evidence in the claims file, as discussed in the TDIU section herein below, indicates a propensity to distort the truth.  

In rebuttal, the Veteran wrote in a June 2014 statement that he was accused of being uncooperative at the 2014 VA examination, but that was not true - he could not do the testing because it was too painful.  

Overall, in reconciling this evidence, it is likely that there was some degree of over-reporting at the VA examination.  This is ultimately nonconsequential because the Veteran has been given the highest possible rating for limitation of motion, and the VA examiner was reasonably able to obtain the other necessary findings throughout the remainder the examination.  Moreover, the evidence is not sufficient to find a failure to cooperate under 38 C.F.R. § 3.655.  

Of further note, the VA examiners throughout this period have also identified other diagnoses in the left shoulder.  The April 2016 VA examiner, for instance, identified arthritis apart from service-connected arthrosis.  The VA examiner found that the arthritis was likely due to aging or another factor other than the service-connected disability.  The July 2017 VA examiner also diagnosed mild degenerative joint disease of the glenohumeral joint and a possible loose body, which were less likely as not related to the service-connected condition.  

The VA examiners did not separate the effects of the nonservice-connected from the service-connected conditions.  On this point, the April 2016 VA examiner commented that the amount of loss of motion of the shoulder was both due to the AC arthrosis condition causing disuse, therefore scarring in the AC shoulder and subacrom area.  This VA examiner further stated that "that he may have arthrosis of the shoulder not related to the [service-connected] condition [which] is not likely the cause of the loss of motion of the left shoulder."  This indicates that the nonservice-connected condition may be contributing to the loss of motion, but it does not reveal to what degree.  Therefore, all degrees of symptomatology have been considered in determining whether a higher disability rating could be assigned for the service-connected disability, and no discount has been taken on the basis of the nonservice-connected condition.  Mittleider v.  West, 11 Vet. App. 181 (1998)
 
In reaching this decision, the Board has carefully considered the Veteran's statements regarding the severity of his condition, especially as it concerns the functional effects on his daily life.  At the January 2014 VA examination, he complained of pain when working overhead and lifting with arm extended. In an October 2015 statement, he wrote that he had extreme and debilitating pain every day.  He had similar complaints at the April 2016 VA examination.   At the VA examination in July 2017, the Veteran stated that he had use of only one arm.  At the July 2017 VA examination, he complained of being unable to carry anything due to pain, which felt like a "nonstop toothache."  The Veteran has repeatedly emphasized the constancy of his symptoms and denied flare-ups or any lessening of his symptomatology.  

The current 30 percent rating fully contemplates all functional loss due to pain, weakness, fatigability, lack of endurance, and incoordination in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59.  As his functional limitations have not resulted in a higher level of disability under the rating schedule, a higher disability rating cannot be assigned even with consideration of the functional impairment resulting from pain and other such functional limitations.  See Mitchell v.  Shinseki, 25 Vet. App. 32, 33, 43 (2011).

As a further matter, the Board reiterates that the current 30 percent rating was based on the date the January 2014 VA examination was conducted.  

An effective date for an increased rating should not be assigned mechanically based on the date of a VA examination.  Rather, all of the facts should be examined to determine the date that the disability first manifested.  Accordingly, the effective date for an increased rating-as well as for an initial rating or for staged ratings - is predicated on when the increase in the level of disability can be ascertained.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015); Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (discussing assignment of an effective date for a reduction in disability rating under DC 7528); accord Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).

Here, the Board is unable to determine with any degree of certainty when the 30 percent disability level first manifested.  The VA outpatient treatment records do not provide any specific range of motion findings, nor can this increase be gleaned from any of remaining evidence.  The earliest that that it can be factually ascertained that he met the criteria for a 30 percent rating is January 16, 2014, the date he was examined.  Assigning an earlier date for the 30 percent rating would require pure speculation, which is not a basis for resolving reasonable doubt.  See 38 C.F.R. § 3.102.  

Finally, the Veteran's complete symptoms and functional limitations are contemplated by the rating schedule.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  Evaluations are based upon lack of usefulness, of these parts or systems, especially in self-support.  Id.  Furthermore, consideration in applying the rating schedule is to be given to pain on movement, swelling, deformity or atrophy of disuse, plus instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45(f).  

Here, the Veteran's disability involves impairment and the lack of usefulness of the left shoulder, which results in difficulty lifting and other functional limitations under the ordinary conditions of daily life.  Because the rating schedule was purposely designed to compensate for such functional effects of his disabilities in all spheres of his daily life, including at work and at home and given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  See, e.g., 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a.  

To conclude, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the subjective and objective evidence, has not more nearly approximated the criteria for a disability rating higher than 20 percent prior to January 16, 2014, or a 30 percent disability rating since then.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, even after resolving all reasonable doubt in the Veteran's favor where possible, the appeal is denied.  There are no additional expressly or reasonably raised issues presented on the record.  

III.  TDIU

The Veteran contends that he is unemployable as a result of his service-connected disabilities.  His appeal for a TDIU was raised as a component of an increased rating claim filed in September 2010, thereby beginning the appeal period now before the Board. 


A.  Applicable Law

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a). 
 
It is also the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Board is required to obtain the Director's decision before it may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

B.  Discussion
  
In this case, the Board finds that a TDIU is assignable from January 16, 2014, but not earlier.  

During the appeal period, the Veteran has been service-connected for (1) degenerative arthritis acromioclavicular joint, left shoulder, rated as 20 percent prior to January 16, 2014, and 30 percent therefrom; (2) low back strain with probable degenerative joint disease lumbar spine (low back disability), rated as 20 percent; (3) radiculopathy, left lower extremity (claimed as pain, both legs) associated with the low back disability, rated as 20 percent from July 7, 2014; and (4) radiculopathy, right lower extremity (claimed as pain, both legs) associated with the low back disability, rated as 20 percent from July 7, 2014.  

The Veteran's combined disability rating was 40 percent prior to July 7, 2014, and 70 percent therefrom.  The Veteran's low back disability was originally granted service connection as secondary ("associated with") the left shoulder disability.  The recent medical evidence has called into question this secondary relationship.  For purposes of this decision, however, the Board finds that they should be treated as one disability.  See 38 C.F.R. § 4.16(a).  The combined disability rating prior to January 16, 2014, was 40 percent.  Since January 16, 2014, the combined disability rating has remained 40 percent.  See 38 C.F.R. § 4.25.  Likewise, as his service-connected low back disability and radiculopathies arise from the same etiology, they are considered as one disability.  The combined rating for these disabilities was 50 percent.  Therefore, he has a single 70 percent rating since January 16, 2014.  

Accordingly, prior to January 16, 2014, the single 40 percent rating does not meet the criteria for award of a schedular TDIU because there is not one disability rated at 60 percent or more (or two or more disabilities, with at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more).  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Since January 16, 2014, the combined disability rating meets these criteria.  

As the Board noted in its last remand, there is some question as to when the Veteran stopped working.  In various statements, including in March 2014, the Veteran has indicated that he had not worked since 2001 due to his disabilities.  But, he informed a May 2006 treatment provider that he experienced pain while at work. He had earlier indicated to an examiner in November 2010 that he stopped working in July 2010 as a general laborer.  In an April 2013 statement, the Veteran indicated that he was traveling around because he was looking for work that he could do with his disabilities.  In January 2015, he could not make a VA appointment because he was "currently traveling out of state for a job."  These statements call into question the accuracy of his statements that he had been unable to work since 2001.  

In a June 2014 statement, the Veteran noted that he had been accused of contradicting himself.  He explained that what he had meant was that he was no longer able to obtain full-time work through general contractors, who would not hire him due to being unable to perform the normal requirements expected of his prior work, including lifting, pulling, pushing "toting lumber," and standing framed walls.  He had been forced to look for odd jobs, which he did to have money for food.  

Although he rationalized his contradictory statements regarding his work history in the June 2014 statement, he did not previously or elsewhere attempt to make this distinction.  Instead, he stated unequivocally that he had not worked at all since 2001.  Thus, taken together, these statements indicate that the Veteran was purposely manipulating the truth in order to make it appear that he had not been working since 2001 when he had, in fact, been working through at least January 2015.  His statements are, therefore, not considered reliable evidence of his past work history.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

He did not submit employment or income history.  Therefore, the Board has no way to determine whether his work was less than marginal prior to January 2015.  His June 2014 statement indicates that his employment was less than full-time and, by inference, no more than marginal.  However, it is impossible to ascertain the accuracy of statements regarding his work and income history in light of his impeached credibility.  Nonetheless, other evidence in the record provides indirect evidence that this employment was less than marginal at least since January 2014.  For instance, it appears that he was homeless since approximately March 2011, according to a VA Homeless Program Consultation in March 2014.   His statements on being homeless have been fairly consistent and corroborated by his brother, at some points.  See, e.g., April 2016 VA Shoulder Examination.  

Even assuming that his employment was marginal throughout the appeal period, the medical evidence indicates that the severity of his service-connected disabilities did not preclude employment prior to January 16, 2014.  

Specifically, the November 2010 VA examination indicated that the Veteran had constant low back pain, recurrent radiating pain into both legs, and used a cane as needed due to a feeling of unsteady gait.  He walked with a noticeable limp, used a cane, and had difficulty standing erect.  He could walk up to a mile, if he avoided uneven terrain, and he had difficulty/avoided walking upstairs or climbing ladders.  He also had multiple falls and a limited ability to lift and carry due to his left shoulder and low back.  He was limited to lifting 30 pounds on an occasional basis.  Prolonged sitting was limited to 1 hour; he could stand for 1 hour or more; and he could drive for 1 hour.  He was limited in bending forward, stooping repetitively and squatting, and could not throw, run, or jump, or do physical recreational activities.  He complained of being limited in his ability to work as a general laborer due to limited lifting, climbing ladders, plus and inability to walk on a "pitchfork rule this," or work overhead lifting walls for framing.  His present physical abilities were light physical activities.  

Considering his background in primarily physical labor, this evidence shows that the Veteran could meet the demands of an unskilled or semi-skilled sedentary position, which would allow for on-the-job training and sitting and standing for no more than 1 hour at any particular duration.  He could also drive for up to 1 hour, which would allow him to get to and from work.  With these functional abilities, it is likely that he would be able to carry out the job functions of a sedentary position.  Moreover, as an unskilled or semi-skilled position would allow for on-the-job training, such work would not be outside his background in primarily physical employment.  

Since January 16, 2014, by comparison, the evidence shows that the Veteran would unlikely have the capacity to maintain any type of physical or sedentary employment.  

According to the VA examination conducted on that date, the combined effect of the service-connected left shoulder AC arthritis and degenerative lumbar spine condition with scoliosis would limit any heavy work.  He could not perform repetitive lifting, reaching, or working overhead using the left upper extremity.  The VA examiner concluded that light industrial/clerical work was within his ability by relying on his normal dominant (right) upper extremity with light assistance from his left upper extremity.  The VA examiner felt that sedentary work was feasible with frequent position changes as needed, but there could be no repetitive lifting over ten pounds and no repetitive bending due to the back condition.

According to an April 2016 VA examination, the VA examiner concluded that the Veteran's back was too sore to do his previous carpentry work and or any other physical work, and his sitting was also limited, so he could neither do a physical job nor a sedentary one.  As regards the shoulder, VA examiner concluded that he certainly could not do physical work but just for the shoulder he could do sedentary work of a very limited type as he could place the left wrist on a table but not move it with much coordination.  The Veteran also added that he was limited to 5-10 minutes of standing then must sit for a while before trying to again walk.

By the time of a June 2016 VA Back Examination, the Veteran had functional loss of the lumbar spine in that he had difficulty with prolonged standing greater than 10 minutes.  He used a wheelchair on a regular basis for standing or walking more than 10 minutes.  The VA examiner found that he would have difficulty with positions that required more than minimal amounts of walking and standing as he used a wheelchair for greater than 10 minutes of walking or standing. He would only be able to do minimal amounts of bending.  The VA examiner felt that he should be able to perform sedentary positions, provided he was given the proper ergonomic modifications and allowed to change positions as needed.

At VA in March 2017, the Veteran was given a walker due to his ability to walk short distances but then needing to sit due to fatigue, plus falls at times.  Two months later, in May 2017, he informed his VA primary care provider that he was now very unsteady and unable to walk 25 feet without losing strength in his legs and falling.  He underwent a consultation for a power wheelchair at VA in June 2017.  He was utilizing a cane and rolling walker, but complained of weakness that did not allow him to pick himself up if he should fall.  He was found eligible for the power wheelchair.  

At a June 2017 VA Back Examination, the Veteran reported regular wheelchair use and occasional cane or walker (rarely) use.  He arrived to the examination in his power wheelchair.  The VA examiner found that prolonged standing and walking were severely impaired, so only sedentary tasks would be appropriate.

The July 2017 VA examiner found that, although the current back and shoulder examinations were compromised (for example, the examiner was unable to determine the level of functional deficit of his left arm), the available evidence indicated that he would at least be able to perform sedentary tasks with his right, dominant arm with reasonable accommodations.

Overall, this evidence indicates that the Veteran would be unable to maintain even sedentary employment.  The VA examiners in this case indicated that the Veteran would likely be able to do sedentary employment.  The examiners' opinions that the Veteran was employable are nondeterminative because it is solely within the Board's adjudicative authority to determine unemployability; it is not a medical determination.  See 38 C.F.R. § 4.16(a); Floore v. Shinseki, 26 Vet. App. 376 (2013).  

Nonetheless, the Veteran's functioning during this time period, with its likely results on employment, was best summarized by the April 2016 VA examiner.  The Veteran had a limited ability to sit, stand, and walk, and would primarily need to utilize his right arm in undertaking all work tasks.  The Board has trouble imagining any type of unskilled or semi-skilled sedentary position that would facilitate these limitations, even with accommodations, on a sustained basis at more than a marginal level.  It appears more likely that any sedentary position would require a degree of physical functioning to carry out the job tasks that has been outside the Veteran's capacity.  

As his functioning since January 16, 2014, remained relatively unchanged, the Board finds that the Veteran was unemployable as a result of his service-connected disabilities since that date.  The appeal to this extent is granted.  Although it is possible that his disability level had deteriorated between the November 2010 VA examination and January 2014 VA examination, the Board has no credible evidentiary basis to ascertain when that might have occurred.  Thus, the earliest that that it can be factually ascertained that he was unemployable by reason of his service-connected disabilities is January 16, 2014, the date he was examined.  A TDIU, therefore, cannot be assigned earlier than that date.  

To conclude, a TDIU is warranted beginning January 16, 2014, but not earlier.  To this extent, the appeal is granted.  All reasonable doubt has been resolved in the Veteran's favor where possible.  


ORDER

A disability rating in excess of 20 percent prior to January 16, 2014, and a rating higher than 30 percent beginning January 16, 2014, for left shoulder acromioclavicular degenerative arthritis, is denied.

A total disability rating based on individual unemployability due to service-connected disability is granted beginning January 16, 2014.



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


